Exhibit 10.1

 

SUPERGEN, INC.

 

EXECUTIVE EMPLOYMENT AND CONFIDENTIAL INFORMATION

AND INVENTION ASSIGNMENT AGREEMENT

 

This Executive Employment and Confidential Information and Invention Assignment
Agreement (the “2010 Agreement”) is made and entered into effective as of
October 1, 2010 (the “Effective Date”) by and between SuperGen, Inc., a Delaware
corporation (the “Company”), and James S. J. Manuso (“Executive”).

 

1.     Term.  The Company hereby agrees to continue to employ Executive and
Executive hereby accepts continued employment, on the terms and conditions set
forth herein.  The term of this 2010 Agreement shall commence upon the Effective
Date and shall continue until and including December 31, 2014.

 

2.     Positions and Duties.  Executive agrees to continue to serve the Company
as its President and Chief Executive Officer or in such other executive capacity
as the Board may from time to time request.  During the term of this 2010
Agreement, Executive will have all duties and responsibilities that are
reasonably consistent with these titles and positions and will devote all of his
normal business time and attention to, and use his best efforts to advance, the
business of the Company.  Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board of Directors (the “Board”),
except that without the prior approval, Executive may serve on the board of
directors of other companies if in so doing Executive does not violate the terms
of this 2010 Agreement.

 

3.     Confidential Information.

 

3.1  Company Information.  Executive agrees at all times during the term of his
employment and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board, any confidential
Information of the Company, except under a non-disclosure agreement duly
authorized and executed by the Company.  Executive understands that
“Confidential Information” means any non-public information that relates to the
actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefore, customer lists and customers (including, but not
limited to, customers of the Company on whom Executive called with whom
Executive became acquainted during the term of his employment), software
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information.  Executive further understands that Confidential
Information does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act of
Executive’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new

 

--------------------------------------------------------------------------------


 

versions thereof.

 

3.2  Former Employer Information.  Executive agrees that he will not, during his
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that he will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

 

3.3  Third Party Information.  Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Executive’s
work for the Company’s consistent with the Company’s agreement with such third
party.

 

4.     Inventions.

 

4.1  Inventions Retained and Licensed.  Except as listed on Exhibit A, Executive
does not have any inventions, original works of authorship, developments,
improvements, and trade secrets which were made by him prior to his employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to him, which may relate to the Company’s proposed business, products or
research and development, and which were not previously assigned to the
Company.  If in the course of Executive’s employment with the Company, Executive
incorporates into a Company product, process or service a Prior Invention owned
by Executive or in which Executive has an interest, Executive hereby grants to
the Company a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior Invention
as part of or in connection with such product, process or service, and to
practice any method related thereto.

 

4.2  Assignment of Inventions.  Executive agrees that Executive will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assigns to the Company, or its
designee, all Executive’s right, title, and interest in and to any and all
inventions, original works of authorship, developments, concepts, improvements,
designs, discoveries, ideas, trademarks or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of the Company (collectively referred to as
“Inventions”), except as provided in Section 4.6 below.  Executive further
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) within the scope of and during the period of his
employment with the Company, and which are protectable by copyright, are “works
made for hire,” as that term is defined in

 

2

--------------------------------------------------------------------------------


 

the United States Copyright Act.  Executive understands and agrees that the
decision whether or not to commercialize or market any Invention developed by
Executive solely or jointly with others is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty will be due to Executive
as a result of the Company’s efforts to commercialize or market any such
Invention.

 

4.3  Inventions Assigned To The United States.  Executive agrees to assign to
the United States government all his right, title, and interest in and to any
and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

 

4.4  Maintenance of Records.  Executive agrees to keep and maintain adequate and
current written records of all Inventions made by Executive (solely or jointly
with others) during the period of his employment with the Company.  The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by the Company.  The records will be available to and remain the
sole property of the Company at all times.

 

4.5  Patent and Copyright Registrations.  Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Executive further agrees that his obligation to execute or
cause to be executed when it is in his power to do so, any such instrument or
papers shall continue after the termination of this 2010 Agreement.  If the
Company is unable because of Executive’s mental or physical incapacity or for
any other reason to secure Executive’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agent and attorney in fact, to
act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive.

 

4.6  Exception to Assignments.  Executive understands that the provision of this
2010 Agreement requiring assignment of Inventions to the Company do not apply to
any Invention which qualifies fully under the provisions of California Labor
Code section 2870 (attached as Exhibit B ).  Executive will advise the Company
promptly in writing of any Inventions that Executive believes meet the criteria
in California Labor Code Section 2870.

 

3

--------------------------------------------------------------------------------


 

5.     Office.  The Company shall provide Executive with an office at the
location of the Company’s primary business operations that is consistent with
his positions and titles.

 

6.     Compensation and Fringe Benefits.

 

6.1  Base Salary.  For all services rendered by Executive pursuant to this 2010
Agreement, the Company shall pay Executive a base salary (the “Base Salary”) at
the annual rate of not less than Six Hundred Twenty Five Thousand Dollars
($625,000.00) as of the Effective Date.    The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices.  Executive’s annual salary shall be adjusted annually thereafter on
January 1 of each year during the term of the agreement to compensate for
changes in the cost of living.  The amount of each annual cost of living
increase shall be twice the rate determined for such annual period by the
“Consumer Price Index for Urban Wage Earners and Clerical Workers (All Items)
published by the bureau of Labor Statistics, U.S. Department of Labor (1967
equals 100).”

 

6.2  Performance Bonus.

 

(a)                       For the calendar year 2010, the Executive shall be
eligible to receive an annual performance-based bonus of Six Hundred Fifty
Thousand Dollars ($650,000.00) based upon achievement of certain criteria to be
specified by the compensation committee of the Board (“Compensation Committee”),
including (without limitation) revenue and profitability targets and/or other
organizational and strategic milestones (the “2010 Performance Bonus”).  The
2010 Performance Bonus shall be based upon achieving performance objectives
during 2010 and shall be payable in accordance with the Company’s normal payroll
practices and policies no later than March 15 of the year following the year in
which Executive’s right to such bonus vests.

 

(b)                      For the period January 1, 2011 through December 31,
2011 covered by the 2010 Agreement, the Executive shall be eligible to receive
an annual performance-based bonus of Six Hundred Fifty Thousand Dollars
($650,000.00) based upon achievement of certain criteria to be specified by the
Compensation Committee, including (without limitation) revenue and profitability
targets and/or other organizational and strategic milestones (the “2011
Performance Bonus”).  For the remaining term of the 2010 Agreement, i.e.,
January 1, 2012 through December 31, 2014, the Executive shall be eligible to
receive an annual performance-based bonus of Six Hundred Seventy Five Thousand
Dollars ($675,000.00) based upon achievement of certain criteria to be specified
by the Compensation Committee, including (without limitation) revenue and
profitability targets and/or other organizational and strategic milestones (the
“Annual Performance Bonus”).  The 2011 Performance Bonus and the Annual
Performance Bonuses shall be based upon achieving performance objectives during
each applicable calendar year and shall be payable in accordance with the
Company’s normal payroll practices and policies no later than March 15 of the
year

 

4

--------------------------------------------------------------------------------


 

following the year in which Executive’s right to such bonus vests.

 

6.3  Stock Options.

 

(a)           Annual Options.  Executive shall be permitted to participate in
any stock option and similar plans as adopted by the Company from time to time
for the grant of stock options and other equity incentives to the Company’s
employees.  On the first business day occurring on or after April 1, 2011 of
each year during the term of this 2010 Agreement (subject to Executive’s
continuous employment with the Company through each such anniversary), the
Company shall grant Executive a stock option with a vesting commencement date of
April 1 of the year in which it is granted, which will be, to the extent
possible under the $100,000 rule of Section 422(d) of the Internal Revenue Code
of 1986, as amended (the “Code”), an “incentive stock option” (as defined in
Section 422 of the Code), under the Company’s 2003 Stock Plan (the “Plan”) to
purchase 360,000 shares of the Company’s common stock (as adjusted for stock
splits and stock combinations that may occur after the date of this 2010
Agreement), which each such option shall have a per share exercise price equal
to the fair market value of the Company’s common stock on the applicable date of
grant (each an “Annual Option” and collectively, the “Annual Options”).  Subject
to the accelerated vesting provisions set forth herein, each Annual Option will
vest as to 1/12th of the shares subject to such option each month following its
date of grant, so that each Annual Option will be fully vested and exercisable
one year from its grant date, subject to Executive’s continuous service to the
Company through each relevant vesting date.  Notwithstanding the above, in the
event of a Change in Control (as defined in Section 7.4 below) of the Company
prior to the granting of all Annual Options, and that occurs while Executive
remains employed hereunder, then all Annual Options yet to be granted through
the term of the 2010 Agreement will immediately be granted and 100% of the
then-unvested shares subject to all such Annual Options will vest and become
exercisable.

 

(b)      Performance Options.

 

(i) On the Effective Date, the Company shall grant Executive a stock option,
which is, to the extent possible under the $100,000 rule of Section 422(d) of
the Code, an “incentive stock option” (as defined in Section 422 of the Code),
under the Plan to purchase 800,000 shares of the Company’s common stock, which
such option shall have a per share exercise price equal to the fair market value
of the Company’s common stock on the Effective Date (the “2010 Performance
Option” and together with the Annual Options, and other Performance Options, the
“Options”). The 2010 Performance Option shall vest upon the Company’s
achievement of the performance milestones described on Attachment A-2, subject
to Executive’s continuous employment with the Company through the date any such
performance milestone is achieved.

 

(ii)  Executive is still eligible to achieve the outstanding performance
milestones described in Section 6.3(b) of that certain Amended and Restated
Executive Employment and Confidential Information and Invention

 

5

--------------------------------------------------------------------------------


 

Assignment Agreement by and between the Company and Executive, dated as of
April 1, 2009 (the “2009 Agreement”) with respect to the performance option
granted to Executive in connection with the 2009 Agreement (the “2009
Performance Option”), and subject to Executive’s continuous employment with the
Company through the date any such performance milestone is achieved. The
remaining unachieved performance milestones for the 2009 Performance Option are
described on Attachment A-2, with certain modifications, for the purpose of
avoiding duplication with the performance milestones for the 2010 Performance
Option.  For purposes of clarity, under no circumstances shall Executive vest in
both the 2010 Performance Option and the 2009 Performance Option simultaneously,
to the extent the performance milestones for each are duplicative.

 

(iii)  Executive is still eligible to achieve the outstanding performance
milestones described in Section 6.3(b) of that certain Amended and Restated
Executive Employment and Confidential Information and Invention Assignment
Agreement by and between the Company and Executive, dated as of October 28, 2008
(the “2008 Agreement”) with respect to the performance option granted to
Executive in connection with the 2008 Agreement (the “2008 Performance Option”),
and subject to Executive’s continuous employment with the Company through the
date any such performance milestone is achieved.  The remaining unachieved
performance milestones for the 2008 Performance Option are described on
Attachment A-2, with certain modifications, for the purpose of avoiding
duplication with the performance milestones for the 2009 and 2010 Performance
Options.  For purposes of clarity, under no circumstances shall Executive vest
in more than one of the 2010 Performance Option, the 2009 Performance Option and
the 2008 Performance Option simultaneously, to the extent the performance
milestones for each are duplicative.

 

(iv) In addition, Executive is still eligible to achieve the outstanding
performance milestones described in Section 6.3(b) of that certain Executive
Employment and Confidential Information and Invention Assignment Agreement by
and between the Company and Executive, dated as of January 1, 2004 (the “2004
Agreement”), as described on Attachment A-2.  The performance option granted
pursuant to the 2004 Agreement shall vest upon the Company’s achievement of the
performance milestones described on Attachment A-2, subject to Executive’s
continuous employment with the Company through the date any such performance
milestone is achieved.

 

(c)      Each Option shall have a term of ten (10) years from its date of grant,
subject to earlier termination in connection with Executive’s termination of
service to the Company as provided in the Option Agreements.  The Options will
be subject to the terms, definitions and provisions of the Plan and the stock
option agreements to be executed by and between Executive and the Company (the
“Option Agreements”), all of which documents are incorporated herein by
reference. Notwithstanding the above, in the event of a Change in Control (as
defined in Section 7.4 below) of the Company prior to the vesting of the 2010
Performance Option,

 

6

--------------------------------------------------------------------------------


 

the 2009 Performance Option and the 2008 Performance Option (if outstanding) and
that occurs while Executive remains employed hereunder, 100% of the then
unvested shares subject to the 2010 Performance Option, the 2009 Performance
Option and the 2008 Performance Option (if outstanding) shall immediately vest
and become exercisable.

 

6.4  Life Insurance.  During the term of the 2010 Agreement, the Company will
pay the full premium on a $4 million key person life insurance policy covering
Executive.  Executive will be entitled to select personal beneficiaries for 50%
of the proceeds of the insurance policy.  The Company will provide Executive
with additional cash compensation at the end of each calendar year to fully
offset taxes attributable to Executive as a result of payment of the life
insurance premiums by the Company.

 

6.5  Other Benefits.  Executive shall be entitled to participate in such group
life, pension, disability, accident, hospital and medical insurance plans, and
such other plan or plans which may be instituted by the Company for the benefit
of its executive employees generally, upon such terms as may be therein provided
of general application to all executive employees of the Company and such other
benefits as are mutually deemed appropriate by the Compensation Committee and
Executive to the position held by Executive and to the discharge of Executive’s
duties.  Executive shall be entitled to not less than twenty (20) business days’
vacation per year, with remuneration, which shall be coordinated with the
vacation periods of other officers of the Company in a manner that will minimize
disruption of the Company’s management efforts.

 

6.6  Additional Compensation.  Executive shall also be eligible to receive such
additional salary or other incentive compensations as the Compensation Committee
may, in its sole discretion, determine from time to time.

 

7.     Expenses.

 

7.1  Automobile Expense.

 

For the term of the 2010 Agreement, up to a maximum of Thirty Thousand Dollars
($30,000.00) annually, the Company will lease and pay for the maintenance of an
automobile selected by Executive for his exclusive use.  The Company will also
pay for automobile insurance for the Executive, up to a maximum of Five Thousand
Dollars ($5,000.00) annually.

 

7.2  Business Expenses.  The Company will pay or reimburse Executive for
reasonable travel, entertainment or other expenses incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder in accordance with the Company’s established policies.  Executive
shall furnish the Company with evidence of the incurrence of such expenses
within a reasonable period of time from the date that they were incurred.

 

7

--------------------------------------------------------------------------------


 

7.3 Relocation Expenses.  In the event Executive undergoes an “Involuntary
Termination” (as defined below and to include the result of a merger or
acquisition in which Executive is not offered full-time employment as Chairman,
President and/or CEO of the surviving entity), the Company will pay or reimburse
Executive for all reasonable relocation expenses incurred by Executive in
connection with his and his family’s relocation from California to New York,
including, but not limited to short-term hotel costs or apartment rental for
Executive for a period not to exceed six (6) months, house-hunting travel by
Executive’s spouse and all household goods moving costs.  The total of all such
amounts will not exceed $100,000.  Executive must submit a request for
reimbursement of relocation expenses no later than the December 31 of the second
calendar year following the calendar year in which Executive undergoes an
Involuntary Termination and the Company will not reimburse Executive for any
expenses incurred after such date.  The Company will reimburse Executive within
ninety (90) days after receipt of Executive’s request for reimbursement.  The
Company will provide Executive with additional cash compensation at the end of
the calendar year to fully offset taxes attributable to Executive as a result of
payment of such reasonable relocation expenses by the Company, which such amount
will be paid to Executive no later than the December 31 of the calendar year
following the calendar year in which Executive pays the tax on the relocation
expenses.

 

7.4  Termination Benefits.  If Executive’s employment with the Company is
terminated by the Company as a result of an “Involuntary Termination” (as
defined below) within one (1) year following a “Change in Control” (as defined
below), Executive shall be entitled to receive the following severance
benefits:  (1) a lump sum payment equivalent to eighteen (18) months of
Executive’s then current Base Salary, which shall be paid no later than
fifty-three (53) days following the date of Executive’s termination of
employment; and (2) a lump sum payment equivalent to any unpaid amount of the
Bonuses referenced in Section 6.2, up to a maximum of One Million Dollars
($1,000,000.00), which shall be paid no later no later than fifty-three (53)
days following the date of Executive’s termination of employment; and (3) full
acceleration of the vesting of any then unvested stock options held by
Executive.

 

If Executive’s employment with the Company is terminated by the Company as a
result of an Involuntary Termination prior to or more than one year following
the occurrence of a Change in Control, Executive may be eligible for severance
benefits under the Company’s Severance Benefit Plan for Officers, to the extent
determined by the Board.

 

For the purposes of this 2010 Agreement, “Involuntary Termination” means
(i) without Executive’s express written consent, a material diminution of
Executive’s duties, position or responsibilities relative to Executive’s duties,
position or responsibilities in effect immediately prior to such reduction;
(ii) without Executive’s express written consent, a material diminution by the
Company of Executive’s base salary as in effect immediately prior to such
reduction; (iii) any material breach by the

 

8

--------------------------------------------------------------------------------


 

Company of any of the terms of this 2010 Agreement; (iv) without Executive’s
express written consent, the relocation of Executive to a facility or a location
more than fifty (50) miles from the current location of the Company, which the
Company and Executive agree would constitute a material change in the geographic
location at which Executive must perform services to the Company, or (v) any
purported termination of Executive other than for “Cause” (as defined below). 
Executive will not resign for an Involuntary Termination without first providing
the Company (x) with written notice within ninety (90) days of the event that
Executive believes constitutes an Involuntary Termination specifically
identifying the acts or omissions constituting the grounds for an Involuntary
Termination and (y) a reasonable cure period of not less than thirty (30) days
following the date of such notice.

 

For the purposes of this 2010 Agreement, “Change in Control” means the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; (ii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least outstanding or by being converted into
voting securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

For the purposes of this 2010 Agreement, “Cause” means (i) any act of personal
dishonesty taken by the Executive in connection with his employment hereunder,
which is intended to result in personal enrichment of the Executive, (ii) the
Executive’s conviction or plea of nolo contendere to of a felony, (iii) any act
by the Executive that constitutes material misconduct and is injurious to the
Company, or (iv) continued violations by the Executive of the Executive’s
obligations to the Company.

 

Executive agrees that as a condition precedent to receipt of any termination
benefits described in this Section 7.4, Executive (or Executive’s estate, in the
event of Executives death) will promptly execute and not revoke a general full
release all claims against the Company (or any person affiliated with the
Company) in substantially the form attached as Exhibit C.  Receipt of the
severance payments and benefits specified in this Section 7.4 shall be
contingent on the receipt of such executed release and the lapse of any
statutory period for revocation, and such release becoming effective in
accordance with its terms within fifty-two (52) days following the termination
date.  Any severance payment to which Executive otherwise would have been
entitled during such fifty-two (52) day period shall be paid by the Company in
full on the fifty-third (53rd) day following Executive’s employment termination
date or such later date as is required to avoid the imposition of additional
taxes under Section 409A.

 

9

--------------------------------------------------------------------------------


 

7.5  Limitation on Payments.  In the event that the severance and other benefits
provided for in this 2010 Agreement or otherwise payable to Executive, including
but not limited to, the accelerated vesting of any stock options previously or
hereafter granted to Executive, (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
benefits under this 2010 Agreement shall be reduced to the extent necessary in
order to avoid such benefits being subject to the Excise Tax.  In the event of
any such reduction, such benefits shall be reduced in the following order:
(i) cash, (ii) equity award acceleration, (iii) option grants, and (iv) employee
benefits.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

 

7.6  Section 409A

 

(a)           Notwithstanding anything to the contrary in the 2010 Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination of employment (other than due to death), and the
severance payable to Executive, if any, pursuant to the 2010 Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Executive’s termination of employment, then such
severance will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
termination of employment.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s termination of employment but
prior to the six (6) month anniversary of Executive’s termination of employment,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Each payment and benefit payable under this 2010 Agreement is intended to
constitute separate payments for

 

10

--------------------------------------------------------------------------------


 

purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(b)           Any amount paid under the 2010 Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this 2010 Agreement.  Any
amount paid under the 2010 Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of this 2010 Agreement.  For this purpose, “Section 409A Limit”
means the lesser of two (2) times: (A) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

 

(c)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. 
Executive and the Company agree to work together in good faith to consider
amendments to the 2010 Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

8.     Arbitration And Equitable Relief.

 

8.1  Arbitration.  In consideration of Executive’s employment with the Company,
the Company’s promise to arbitrate all employment-related disputes and
Executive’s employment with the Company, the Company’s promise to arbitrate all
employment-related disputes and Executive’s receipt of the compensation and
other benefits paid to Executive by the Company, at present and in the future,
Executive agrees that any and all controversies claims or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit pan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Executive’s employment with the Company, or
the termination of Executive’s employment with the Company, including any breach
of this 2010 Agreement, shall be subject to binding arbitration rules set forth
in California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1281.8 (the “Rules”) and pursuant to California law.  The Federal
Arbitration Act shall continue to apply with full force and effect
notwithstanding the application of procedural rules set forth in the Rules. 
Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under local,  state or
federal law, including, but not limited to, claims under title VII of the Civil
Rights Act of 1964, the Americans with

 

11

--------------------------------------------------------------------------------


 

Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Sarbanes-Oxley Act, the Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, the Family and Medical Leave Act, the California Family Rights Act,
the California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory or common law claims.  Executive further
understands that this 2010 Agreement to arbitrate also applies to any disputes
that the Company may have with Executive.

 

8.2  Procedure.  Executive agrees that any arbitration will be administered by
the American Arbitration Association (“AAA”) and that the neutral arbitrator
will be selected in a manner consistent with its National rules for the
Resolution of Employment Disputes.  Executive agrees that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing.  Executive also agrees
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law.  Executive
understands the Company will pay for any administrative or hearing fees charged
by the arbitrator or AAA, except that Executive shall pay any filing fees
associated with any arbitration he initiates, but only so much of the filing
fees as he would have instead paid had he filed a complaint in a court of law. 
Executive agrees that the arbitrator shall administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure, and that the arbitrator shall apply substantive and procedural
California law to any dispute or claim, without reference to rules of conflict
of law. To the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with California law, California law shall take
precedence.  Executive agrees that the decision of the arbitrator on the merits
shall be in writing.  Executive agrees that the decree or award rendered by the
arbitrator may be entered as a final and binding judgment in any court having
jurisdiction thereof.  Executive agrees that any arbitration under this 2010
Agreement shall be conducted in Alameda County, California.

 

8.3  Remedy.  Except as provided by the Rules and this 2010 Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company.  Accordingly, except as provided for and by
the Rules and this 2010 Agreement, neither Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration.  Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

 

8.4  Administrative Relief.  Executive understands that this 2010 Agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the Workers’
Compensation Board.  This 2010 Agreement, however, does preclude Executive from
pursing court action regarding any such claim.

 

12

--------------------------------------------------------------------------------


 

8.5  Voluntary Nature Of This 2010 Agreement.  Executive acknowledges and agrees
that Executive is executing this 2010 Agreement voluntarily and without any
duress or undue influence by the Company or anyone else.  Executive further
acknowledges and agrees that Executive has carefully read this 2010  Agreement
and has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this 2010 Agreement and fully understand it,
including that Executive is waiving his right to a jury trial.   Finally,
Executive agrees that he has been provided an opportunity to seek the advice of
an attorney of his choice before signing this 2010 Agreement.

 

9.     Contract Renewal.  This 2010 Agreement is automatically renewed for a
successive three (3) year term from the Effective Date unless either party gives
the other party three (3) months notice prior to expiration of the 2010
Agreement of their intent not to renew the 2010 Agreement.

 

10.  Assignment.  This 2010 Agreement shall be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company shall be deemed substituted for the Company under the terms of this
2010 Agreement for all purposes.  As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of executive to receive any form of compensation payable pursuant to this 2010
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.

 

11.  Notices.  All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally or three (3) days after being mailed by registered or certified mail,
return receipt requested, prepaid and addressed to the parties or their
successors in interest at the following addresses, or at such other addresses as
the parties may designate by written notice in the manner aforesaid:

 

If to the Company:

SuperGen, Inc.

 

4140 Dublin Blvd., Suite 200

 

Dublin, CA 94568

 

 

 

Attn:

Chief Financial Officer and

 

 

Chairman, Compensation

 

 

Committee of the SuperGen

 

 

Board of Directors

 

13

--------------------------------------------------------------------------------


 

If to the Executive:

 

James S.J. Manuso

 

 

The current address listed

 

 

for the Executive in the Company

 

 

records.

 

12.  Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this 2010 Agreement shall continue in full force and effect without said
provision.

 

13.  Entire Agreement.  This 2010 Agreement, together with the Plan and the
related equity award agreements, represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings, including, without limitation, the 2004
Agreement, the 2008 Agreement, and the 2009 Agreement, whether oral or written,
concerning Executive’s employment relationship with the Company.

 

14.  Waiver of Breach.  The waiver of a breach of any term or provision of this
2010 Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this 2010 Agreement.

 

15.  Headings.  All captions and section headings used in this 2010 Agreement
are for convenient reference only and do not form a part of this 2010 Agreement.

 

16.  No Oral Modification, Cancellation Or Discharge.  This 2010 Agreement may
only be amended, canceled or discharged in writing signed by Executive and the
Company.

 

17.  Tax Withholding.  All payments made pursuant to this 2010 Agreement will be
subject to withholding of applicable taxes.

 

18.  Governing Law.  This 2010 Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

19.  Acknowledgement.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this 2010 Agreement, and is knowingly and voluntarily entering
into this 2010 Agreement.

 

20.  Counterparts.  This 2010 Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this 2010 Agreement on the dates
set forth below.

 

SUPERGEN, INC.

 

 

JAMES S.J. MANUSO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Walter J. Lack

 

By:

/s/ James S.J. Manuso

 

 

 

 

 

 

Chairman, Compensation

 

 

 

 

Committee of the SuperGen

 

 

 

 

Board of Directors

 

 

 

 

 

 

 

 

Date:

09/30/10

 

Date:

09/30/10

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTIONS RETAINED AND LICENSED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME — EXEMPTION FROM AGREEMENT

 

(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)   Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipate research or
development of the employer; or

 

(2)   Result from any work performed by the employee for the employer.

 

(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SUPERGEN, INC./JAMES S.J. MANUSO

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made by and between SuperGen, Inc. (the
“Company”) and James S.J. Manuso (“Employee”).

 

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the employment agreement by and between
Company and Employee (the “Employment Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                       Termination.  Employee’s employment
from the Company terminated on                                  (the
“Termination Date”).

 

2.                                       Confidential Information.  Employee
shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company.  Employee shall return all the Company
property and confidential and proprietary information in his possession to the
Company on the Effective Date of this Agreement.

 

3.                                       Payment of Salary.  Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to
Employee.

 

4.                                       Release of Claims.  Employee agrees
that the foregoing consideration represents settlement in full of all
outstanding obligations owed to Employee by the Company.  Employee, on behalf of
himself, and his respective heirs, family members, executors and assigns, hereby
fully and forever releases the Company and its past, present and future
officers, agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,

 

(a)                                  any and all claims relating to or arising
from Employee’s employment relationship with the Company and the termination of
that relationship;

 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;

 

--------------------------------------------------------------------------------


 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act, and Labor Code section 201, et seq. and section
970, et seq. and all amendments to each such Act as well as the regulations
issued thereunder;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
and

 

(g)                                 any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any severance obligations due
Employee under the Employment Agreement.  Nothing in this Agreement waives
Employee’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

 

5.                                       Acknowledgment of Waiver of Claims
under ADEA. Employee acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has at least twenty-one (21) days within which to consider this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.  Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.

 

--------------------------------------------------------------------------------


 

6.                                       Civil Code Section 1542.  Employee
represents that he is not aware of any claims against the Company other than the
claims that are released by this Agreement.  Employee acknowledges that he has
been advised by legal counsel and is familiar with the provisions of California
Civil Code 1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

 

7.                                       No Pending or Future Lawsuits. 
Employee represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any
other person or entity referred to herein.  Employee also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

 

8.                                       Application for Employment.  Employee
understands and agrees that, as a condition of this Agreement, he shall not be
entitled to any employment with the Company, its subsidiaries, or any successor,
and he hereby waives any right, or alleged right, of employment or re-employment
with the Company.

 

9.                                       No Cooperation.  Employee agrees that
he will not counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.

 

10.                                 No Admission of Liability.  Employee
understands and acknowledges that this Agreement constitutes a compromise and
settlement of disputed claims.  No action taken by the Company, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made or
(b) an acknowledgment or admission by the Company of any fault or liability
whatsoever to the Employee or to any third party.

 

11.                                 Costs.  The Parties shall each bear their
own costs, expert fees, attorneys’ fees and other fees incurred in connection
with this Agreement.

 

12.                                 Arbitration.  The Parties agree that any and
all disputes arising out of the terms of this Agreement, their interpretation,
and any of the matters herein released, including any potential claims of
harassment, discrimination or wrongful termination shall be subject to binding
arbitration, to the extent permitted by law, as specified in the Employment
Agreement.

 

--------------------------------------------------------------------------------


 

13.                                 Authority.  Employee represents and warrants
that he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement.

 

14.                                 No Representations.  Employee represents
that he has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Agreement. 
Neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

15.                                 Severability.  In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision.

 

16.                                 Entire Agreement.  This Agreement along with
Employee’s written equity compensation agreements with the Company, represents
the entire agreement and understanding between the Company and Employee
concerning Employee’s separation from the Company.

 

17.                                 No Oral Modification.  This Agreement may
only be amended in writing signed by Employee and the Chairman of the Board of
Directors of the Company.

 

18.                                 Governing Law.  This Agreement shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

19.                                 Effective Date.  This Agreement is effective
eight (8) days after it has been signed by both Parties.

 

20.                                 Counterparts.  This Agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

21.                                 Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that:

 

(a)                                  They have read this Agreement;

 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

(c)                                  They understand the terms and consequences
of this Agreement and of the releases it contains;

 

(d)                                 They are fully aware of the legal and
binding effect of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

SuperGen, Inc.

 

 

 

 

Date:                     , 20    

By:

 

 

 

 

 

 

 

James S. J. Manuso, an individual

 

 

 

 

Date:                     , 20    

By:

 

 

--------------------------------------------------------------------------------


 

Attachment A-1

 

SuperGen, Inc.

 

Unvested Performance Based Options (by Milestone Category) for James S. Manuso

 

Described in the chart below are the unvested performance milestones for each of
the 2010 Performance Option, the 2009 Performance Option, the 2008 Performance
Option and the 2004 Performance Option (as such terms are defined in
Section 6.3(b) of the Agreement), arranged by type of milestone vesting event. 
Please see Attachment A-2 for a chart of the performance based options presented
by date of agreement between SuperGen, Inc. (the “Company”) and Dr. Manuso. 
Capitalized terms used in this Attachment A-1 and in Attachment A-2 but not
otherwise defined have the meanings set forth in the 2010 Agreement.

 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

A. Filing of an Investigational New Drug Application(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 100,000 shares will vest upon clearance by FDA of an IND submitted by the
Company that will allow the Company to initiate a clinical study of the compound
that is the subject of the IND.

 

100,000

 

$

1.76

 

2009 Agreement

 

 

 

 

 

 

 

(2) 100,000 shares will vest upon clearance by the FDA of another IND submitted
by the Company that will allow the

 

100,000

 

$

1.76

 

2009 Agreement

 

--------------------------------------------------------------------------------

(1)  The following shares subject to the performance-based options have
previously vested pursuant to filings of INDs and are not reflected in this
chart: (i) 100,000 shares from the 2008 Agreement (at an exercise price of $5.06
per share) vested in April 2007 upon the filing of an IND filed for MP 470;
(ii) another 100,000 shares from the 2008 Agreement vested in November 2008 upon
the filing of an IND filed for SGI 1776; and (iii) 100,000 shares from the 2009
Agreement (at an exercise price of $1.76 per share) vested in June 2010 upon
clearance by the FDA of an IND filed for SGI-110.

 

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

Company to initiate a clinical study of the compound that is the subject of the
IND (subsequent to the IND described in Milestone (A)(1) above).

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) 100,000 shares will vest upon the clearance by the FDA of a third IND
submitted by the Company that will allow the Company to initiate a clinical
study of the compound that is the subject of the IND (subsequent to the
clearance of the INDs described in Milestones (A)(1) and (A)(2) above).

 

100,000

 

$

2.12

 

2010 Agreement

 

 

 

 

 

 

 

(4) — 100,000 shares will vest upon the filing of an IND for a drug acquired as
a result of the Company’s acquisition of Montigen; provided, however, that this
performance milestone can only be achieved if Milestones (A)(1), (A)(2) and
(A)(3) above are already achieved.

 

100,000

 

$

5.06

 

2008 Agreement

 

 

 

 

 

 

 

B. Achievement of a Cash-Flow Positive Year of Operations(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 100,000 shares will vest upon the Company achieving a cash-flow positive
year of operations during the term of the 2010 Agreement.

 

100,000

 

$

1.76

 

2009 Agreement

 

 

 

 

 

 

 

(2) 100,000 shares will vest upon the Company achieving a

 

100,000

 

$

2.12

 

2010 Agreement

 

--------------------------------------------------------------------------------

(2)   The following shares subject to the performance-based options have
previously vested pursuant to cash-flow positive years of operations and are not
reflected in this chart: (i) 100,000 shares from the 2008 Agreement (at an
exercise price of $5.06 per share) vested in March 2008 in connection with a
cash-flow positive year in 2007; and (ii) 100,000 shares from the 2009 Agreement
(at an exercise price of $1.76 per share) vested in March 2010 in connection
with a cash-flow positive year in 2009.

 

2

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

second cash-flow positive year of operations during the term of the 2010
Agreement (that follows the cash-flow positive year referred to in Milestone
(B)(1) above).

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) 100,000 shares will vest upon the Company achieving the next cash-flow
positive year of operations during the term of the 2010 Agreement that follows
the cash-flow positive year of operations for which the performance milestone is
achieved pursuant to Milestone (B)(2) above.

 

100,000

 

$

2.12

 

2010 Agreement

 

 

 

 

 

 

 

(4) 100,000 shares will vest upon the Company achieving of a fourth cash-flow
positive year of operations; provided, however, that this performance milestone
can only be achieved for a cash-flow positive year of operations that follows
the three cash-flow positive years described in Milestones (B)(1) through (B)(3)
above.

 

100,000

 

$

5.06

 

2008 Agreement

 

 

 

 

 

 

 

C. Commencement / Completion of Clinical Trials

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 100,000 shares will vest upon the Company’s commencement by the Company of
an FDA-cleared Phase II clinical trial.

 

100,000

 

$

1.76

 

2009 Agreement

 

 

 

 

 

 

 

(2) 100,000 shares will vest upon the Company’s commencement by the Company of
an FDA-cleared Phase II clinical trial following the commencement of the first
DFA-cleared Phase II clinical trial resulting in vesting under Milestone (C)(1)
above.

 

100,000

 

$

2.12

 

2010 Agreement

 

3

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

(3) 100,000 shares shall vest upon completion of Phase III of a compound
acquired during Executive’s tenure as the Company’s Chief Executive Officer
during the term of the 2004 Agreement.

 

100,000

 

$

11.27

 

2004 Agreement

 

 

 

 

 

 

 

D. Agreements and Acquisitions involving Corporate Partners and/or Licensees;
Financing Events(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 100,000 shares will vest upon the execution of a definitive agreement with a
corporate partner or licensee for one or more of the drugs in the Company’s
portfolio, or for a discovery collaboration, providing the value to the Company
of any such deal is projected to exceed $10 million in combined up-front
payments, R&D payments, milestones and royalties to the Company throughout its
course.

 

100,000

 

$

1.76

 

2009 Agreement

 

 

 

 

 

 

 

(2) 100,000 shares will vest upon execution of a definitive agreement with a
corporate partner or licensee for one or more of the drugs in the Company’s
portfolio, or for a discovery collaboration, providing the value to the Company
of any such deal is projected to exceed $15 million in combined up-front
payments, R&D payments, milestones and royalties to the Company throughout its
course.

 

100,000

 

$

1.76

 

2009 Agreement

 

--------------------------------------------------------------------------------

(3)  The following shares subject to performance based options have previously
vested pursuant to agreements involving corporate partners / licensees or
financing events, and are not reflected in this chart: (i) 200,000 shares from
the 2004 Agreement (at an exercise price of $11.27 per share) vested in
March 2004 in connection with securing $25M of additional financing and
(ii) 250,000 shares from the 2009 Agreement (at an exercise price of $1.76 per
share) vested in October 2009 in connection with the execution of the agreements
with GlaxoSmithKline.

 

4

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

(3) 250,000 shares will vest upon the securing of any one of the following: (a)
execution of a definitive agreement with a corporate partner or licensee for one
or more of the drugs in the Company’s portfolio, or for a discovery
collaboration, providing the value to the Company of any such deal is projected
to exceed $25 million in combined up-front payments, R&D payments, milestones
and royalties to the Company throughout its course; (b) a transaction wherein
the Company acquires another company, and the combined entity is valued at a
premium of at least 10 percent above the market capitalization of the Company
immediately before the transaction is closed for a period of thirty (30)
consecutive days based on the closing price of the Company’s common stock traded
on the Nasdaq stock market; or (c) $25 million in additional financing either
through the sale of debt, equity or other securities of the Company. For the
sake of clarity, 250,000 shares will vest upon the first of these that is
secured — the securing of more than one of these shall not result in additional
vesting.

 

250,000

 

$

2.12

 

2010 Agreement

 

 

 

 

 

 

 

(4) 100,000 shares will vest upon the acquisition of a corporate partner or
licensee for one or more of the drugs in the Company’s portfolio, providing the
value of such deal is projected to exceed $10 million in combined up-fronts, R&D
payments, milestones and royalties to the Company throughout its course
(provided that this Milestone can only be achieved if Milestone (D)(1) above is
already achieved).

 

100,000

 

$

5.06

 

2008 Agreement

 

 

 

 

 

 

 

(5) 250,000 shares will vest upon the securing of (a) a significant

 

250,000

 

$

5.06

 

2008 Agreement

 

5

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

corporate partner for one or more of the Company’s drugs or (b) $25 million in
additional financing; provided however, (i) the milestone in clause (a) can only
be achieved after Milestones (D)(1), (D)(2), (D)(3)(a) and (D)(4) above are
achieved and (ii) the milestone in clause (b) can only be achieved after
Milestone (D)(3)(c) is achieved.

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Drug Approvals

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 50,000 shares shall vest upon European approval of Decitabine.

 

50,000

 

$

11.27

 

2004 Agreement

 

 

 

 

 

 

 

(2) 50,000 shares shall vest upon European approval of Orathecin.

 

50,000

 

$

11.27

 

2004 Agreement

 

 

 

 

 

 

 

(3) 100,000 shall vest upon FDA approval of a compound acquired by the Company
during the term of the 2004 Agreement.

 

100,000

 

$

11.27

 

2004 Agreement

 

 

 

 

 

 

 

F. Other Events

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 50,000 shares shall vest upon the acquisition from a third party of at least
one Phase II or more advanced compound.

 

50,000

 

$

11.27

 

2004 Agreement

 

 

 

 

 

 

 

(2) 200,000 shares shall vest upon the Company achieving of annual gross sales
of $30,000,000 or more.

 

200,000

 

$

11.27

 

2004 Agreement

 

6

--------------------------------------------------------------------------------


 

Milestone Vesting Events

 

Number of
Unvested Shares
Underlying the
Milestone

 

Option
Exercise
Price

 

Employment
Agreement

 

 

 

 

 

 

 

G. Milestones Determined by the Board of Directors(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) 150,000 shares will vest upon achievement of additional milestone(s) to be
determined by the Board, including, but not limited to, acquisition of a company
or drug that is assessed to be value-enhancing by the Board.

 

150,000

 

$

1.76

 

2009 Agreement

 

 

 

 

 

 

 

(2) 150,000 shares will vest upon achievement of additional milestone(s) to be
determined by the Board, including, but not limited to, acquisition of a company
or drug that is assessed to be value-enhancing by the Board (provided that the
milestone is different from Milestone (G)(1) above).

 

150,000

 

$

2.12

 

2010 Agreement

 

 

 

 

 

 

 

(3) 50,000 shares will vest upon achievement of an additional milestone(s) to be
agreed upon with the Board, including, but not limited to, acquisition of a
company or drug that is assessed to be value-enhancing by the Board (other than
the achievement of milestone(s) resulting in vesting under Milestones (G)(1) and
(G)(2) above).

 

50,000

 

$

5.06

 

2008 Agreement

 

--------------------------------------------------------------------------------

(4)  The following shares subject to performance based options have previously
vested pursuant to milestones determined by the Board of Directors and are not
reflected in the this chart: (i) 250,000 shares from the 2004 Agreement (at an
exercise price of $11.27 per share) vested in May 2006; and (ii) 100,000 shares
from the 2008 Agreement (at an exercise price of $5.06 per share) vested in
February 2009.

 

7

--------------------------------------------------------------------------------


 

Attachment A-2

 

SuperGen, Inc.

 

Unvested Performance Based Options (by date of Agreement) for James S. Manuso

 

Described in the chart below are the performance milestones for each of the 2010
Performance Option, the 2009 Performance Option, the 2008 Performance Option and
the 2004 Performance Option (as such terms are defined in Section 6.3(b) of the
Agreement), in order of the agreements described in subsections (i) — (iv) of
Section 6.3(b) of the Agreement.  Please see Attachment A-1 for a chart of the
performance unvested milestones presented by category.

 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

Employment Agreement dated as of October 1, 2010, terminates as of December 31,
2014

(“the 2010 Agreement”)

 

October 1, 2010

800,000 shares

 

$

2.12

 

100,000

 

(A)(1) Clearance by the U.S. Food and Drug Administration (“FDA”) of a third
Investigational New Drug Application (“IND”) submitted by the Company that will
allow the Company to initiate a clinical study of the compound that is the
subject of the IND (following the achievement of Milestones (B)(1) and (B)(2) in
the 2009 Agreement).

 

 

 

 

 

 

 

 

 

 

 

 

 

250,000

 

(A)(2) Securing of any one of the following: (a) execution of a definitive
agreement with a corporate partner or licensee for one or more of the drugs in
the Company’s portfolio, or for a discovery collaboration, providing the value
to the Company of any such deal is projected to exceed $25 million in combined
up-front payments, R&D payments, milestones and royalties to the Company
throughout its course; (b) a transaction wherein the Company acquires another
company, and the combined entity is valued at a premium of at least 10 percent
above the market capitalization of the Company immediately before the
transaction is closed for a period of thirty (30) consecutive days

 

--------------------------------------------------------------------------------


 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

based on the closing price of the Company’s common stock traded on the Nasdaq
stock market; or (c) $25 million in additional financing either through the sale
of debt, equity or other securities of the Company. For the sake of clarity,
250,000 shares will vest upon the first of these that is secured — the securing
of more than one of these shall not result in additional vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(A)(3) Achievement by the Company of a second cash-flow positive year of
operations during the term of the 2010 Agreement (following the achievement of
Milestone (B)(5) in the 2009 Agreement).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(A)(4) Achievement by the Company of the next cash-flow positive year of
operations during the term of the 2010 Agreement that follows the cash-flow
positive year of operations for which the Milestone (A)(3) in the 2010 Agreement
is achieved, above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(A)(5) Commencement by the Company of an FDA-cleared Phase II clinical trial
(following the achievement of Milestone (B)(6) in the 2009 Agreement).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150,000

 

(A)(6) Achievement of additional milestone(s) to be determined by the Board of
Directors (the “Board”), including, but not limited to, acquisition of a company
or drug that is assessed to be value-enhancing by the Board (provided that the
milestone is different from Milestone (B)(7) in the 2009 Agreement).

 

2

--------------------------------------------------------------------------------


 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

Amended and Restated Employment Agreement dated as of April 1, 2009, terminated
as of September   , 2010(1)

(the “2009 Agreement”)

 

April 1, 2009

1,200,000 shares

 

$

1.76

 

100,000

 

(B)(1) Clearance by FDA of an IND submitted by the Company that will allow the
Company to initiate a clinical study of the compound that is the subject of the
IND.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(B)(2) Clearance by the FDA of another IND submitted by the Company that will
allow the Company to initiate a clinical study of the compound that is the
subject of the IND (subsequent to the IND described in Milestone (B)(1) in the
2009 Agreement, above).

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(B)(3) Execution of a definitive agreement with a corporate partner or licensee
for one or more of the drugs in the Company’s portfolio, or for a discovery
collaboration, providing the value to the Company of any such deal is projected
to exceed $10 million in combined up-front payments, R&D payments, milestones
and royalties to the Company throughout its course.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(B)(4) Execution of a definitive agreement with a corporate partner or licensee
for one or more of the drugs in the Company’s portfolio, or for a discovery
collaboration, providing the value to the Company of any such deal is projected
to exceed $15 million in combined up-front payments, R&D payments,

 

--------------------------------------------------------------------------------

(1)  The following shares subject to the performance-based options have
previously vested pursuant to the 2009 Agreement and are not reflected in this
chart: (i) 250,000 shares vested in October 2009 in connection with the
execution of the agreements with GlaxoSmithKline; (ii) 100,000 shares vested in
March 2010 in connection with a cash-flow positive year in 2009; and
(iii) 100,000 shares vested in June 2010 upon clearance by the FDA of an IND
filed for SGI-110.

 

3

--------------------------------------------------------------------------------


 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

milestones and royalties to the Company throughout its course.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(B)(5) Achievement of a cash-flow positive year of operations during the term of
the 2010 Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(B)(6) Commencement by the Company of an FDA-cleared Phase II clinical trial.

 

 

 

 

 

 

 

 

 

 

 

 

 

150,000

 

(B)(7) Achievement of additional milestone(s) to be determined by the Board,
including, but not limited to, acquisition of a company or drug that is assessed
to be value-enhancing by the Board.

 

 

 

 

 

 

 

 

 

Employment Agreement effective January 1, 2007, amended by the Amended and
Restated Agreement dated as of October 28, 2008, terminated as of April 1,
2009(2)

 

January 3, 2007

1,000,000 shares

 

$

5.06

 

100,000

 

(C)(1) IND filing for a drug acquired as a result of the Company’s acquisition
of Montigen; provided, however, that this performance milestone can only be
achieved if Milestones (B)(1) and (B)(2) in the 2009 Agreement and Milestone
(A)(1) in the 2010 are already achieved.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(C)(2) Acquisition of a corporate partner or licensee for one or more of the
drugs in the Company’s portfolio, providing the value of such deal is projected
to exceed $10 million in combined up-fronts, R&D payments, milestones and
royalties to the Company throughout its course; provided, however, that this

 

--------------------------------------------------------------------------------

(2)  The following shares subject to the performance-based options have
previously vested pursuant to the 2008 Agreement and are not reflected in this
chart: (i) 100,000 shares vested in April 2007 upon the filing of an IND filed
for MP 470; (ii) 100,000 shares vested in March 2008 in connection with a
cash-flow positive year in 2007; (iii) another 100,000 shares vested in
November 2008 upon the filing of an IND filed for SGI 1776; and (iv) 100,000
shares vested in February 2009 upon achievement of additional milestones as
determined by the Board.

 

4

--------------------------------------------------------------------------------


 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

(the “2008 Agreement”)

 

 

 

 

 

 

 

performance milestone can only be achieved if Milestone (B)(3) in the 2009
Agreement is already achieved.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

250,000

 

(C)(3) Securing of (a) a significant corporate partner for one or more of the
Company’s drugs or (b) $25 million in additional financing; provided however,
that the performance milestone described in clause (a) hereof can only be
achieved if Milestone (A)(2)(a) in the 2010 Agreement is achieved; Milestones
(B)(3) and (B)(4) in the 2009 Agreement are achieved; and Milestone (C)(2) in
the 2008 Agreement is achieved and that the performance milestone described in
clause (b) hereof can only be achieved after Milestone (A)(2)(c) in the 2010
Agreement is achieved.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(C)(4) Achievement of a fourth cash-flow positive year of operations; provided,
however, that this performance milestone can only be achieved for a cash-flow
positive year of operations that follows the three cash-flow positive years
described in Milestone (B)(5) in the 2009 Agreement and Milestones (A)(3) and
(A)(4) in the 2010 Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)(5) Achievement of an additional milestone(s) to be agreed upon with the
Board, including, but not limited to, acquisition of a company or drug that is
assessed to be value-enhancing by the Board (other than the achievement of
milestone(s) resulting in

 

5

--------------------------------------------------------------------------------


 

Employment
Agreement /
Term

 

Option Grant
Date and
Number of
Shares

 

Option
Exercise
Price

 

Number
of
Unvested
Shares

 

Milestone Vesting Events

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50,000

 

vesting under Milestone (B)(7) in the 2009 Agreement and Milestone (A)(6) in the
2010 Agreement).

 

 

 

 

 

 

 

 

 

Employment Agreement dated as of January 1, 2004, terminated as of December 31,
2006(3)

(the “2004 Agreement”)

 

1,000,000

 

$

11.27

 

50,000

 

(D)(1) European approval of Decitabine.

 

 

 

 

 

 

 

 

 

 

 

 

 

50,000

 

(D)(2) Acquisition from a third party of at least one Phase II or more advanced
compound.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(D)(3) Completion of Phase III of a compound acquired during Executive’s tenure
as the Company’s Chief Executive Officer during the term of the 2004 Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

100,000

 

(D)(4) FDA approval of a compound acquired by the Company during the term of the
2004 Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

50,000

 

(D)(5) European approval of Orathecin.

 

 

 

 

 

 

 

 

 

 

 

 

 

200,000

 

(D)(6) Company achievement of annual gross sales of $30,000,000 or more.

 

--------------------------------------------------------------------------------

(3)  The following shares subject to the performance-based options have
previously vested pursuant to the 2004 Agreement and are not reflected in this
chart: (i) 200,000 shares vested in March 2004 in connection with securing $25M
of additional financing; and (ii) 250,000 shares vested in May 2006 upon
achievement of additional milestones as determined by the Board.

 

6

--------------------------------------------------------------------------------